        Case 2:13-cv-02786-KM-MAH Document 9 Filed 05/21/19 Page 1 of 1 PageID: 60

                                      KIMM LAW FIRM
   333 Sylvan Avenue, Suite 106                                                 214-25 42nd Avenue, Suite 2F
Englewood Cliffs, New Jersey 07632                                                Bayside, New York 11361
        Tel 201-569-2880                    PLEASE REPLY TO
        Fax 201-569-2881                   ENGLEWOOD CLIFFS                       Email: msk@kimmlaw.com




                                                         May 21, 2019
       By ECF

       Hon. Michael A. Hammer, USMJ
       United States District Court
       50 Walnut Street
       Newark, NJ 07102

               Re:    U.S. ex rel Marie Lee v. Noah Bank et al; 13-CV-2786

       Dear Judge Hammer:

              We represent the Relator-plaintiff in the above-referenced quit-tam action and respond
       to the Text Order filed May 10 directing a joint status report on the case.

              Due to my recent engagement in back to back trial duties, I apologize that this letter
       has been delayed. I respectfully request 30 days to confer with my client the Relator so that
       I can provide the Court with a responsible update.

               Thank you for your consideration.

                                                         Respectfully,

                                                         /s/ Michael Kimm

                                                         Michael S. Kimm
